Per Curiam.  Jerry Cash, appearing pro se and in forma pauperis, has petitioned this court to order the State of Arkansas to reproduce the appellant’s abstract and brief on appeal. This case is civil in nature and there is no duty on the part of the state to provide a civil litigant with special materials, assistance, or printing. We held held a number of times that such things will be granted in a civil case only upon a showing of substantial merit. Patterson v. Smith, 289 Ark. 564, 712 S.W.2d 922 (1986); Williams v. State, 289 Ark. 567, 712 S.W.2d 924 (1986); Hayes v. Lockhart, 288 Ark. 419, 706 S.W.2d 179 (1986); Glick v. Lockhart, 288 Ark. 417, 706 S.W.2d 178 (1986). No such showing has been made in this case and the motion, •therefore, is denied. IT IS SO ORDERED. Purtle, J., dissents.